1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                ***
9     TED R. BASSETT,                                     Case No. 2:21-cv-00697-RFB-BNW
10                                      Petitioner,                     ORDER
             v.
11
      C. JOHNSON, et al.,
12
                                    Respondents.
13

14          Petitioner Ted R. Bassett has filed an application to proceed in forma pauperis and

15   submitted a petition for a writ of habeas corpus. Based on the current information about

16   petitioner’s financial status, including any additional information he may have provided,

17   the court finds that he is able to pay the full fee pursuant to 28 U.S.C. § 1915.

18          IT IS THEREFORE ordered that petitioner’s motion for leave to proceed in forma

19   pauperis without having to prepay the full filing fee (ECF No. 1) is DENIED. Petitioner

20   has 30 days from the date this order is entered in which to have the $5.00 filing fee sent

21   to the Clerk.

22          IT IS FURTHER ORDERED that failure to do so may result in the dismissal of this

23   action. The Clerk is directed to RETAIN the petition but not file it at this time.

24
            DATED: 12 May 2021.
25

26
                                                           RICHARD F. BOULWARE, II
27                                                         UNITED STATES DISTRICT JUDGE
28
                                                      1
